DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the phrase “is disclosed.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires that the handle, in a first actuation, will move from an undeployed position to a deployed position, and then, in a second actuation, the handle moves back to the undeployed position. At the instant, the limitation is indefinite.

    PNG
    media_image1.png
    437
    1226
    media_image1.png
    Greyscale

The specification, as seen above, defines the first actuation as the movement of the handle from the undeployed position to the deployed position. Then, the specification defines the movement further from the deployed position to unlatch a latch on the door as the second actuation. Then, it is unclear how this second actuation is moving the handle back to the undeployed position.
Here is what the specification describes for moving the handle back to the undeployed position:

    PNG
    media_image2.png
    370
    1205
    media_image2.png
    Greyscale

As described, the movement of the handle by the second actuation will move the trailing actuation component 222 to interact with the leading actuation component to at the end lock it against the locking member 216. There is nothing about returning the handle; just at the end of par 38, that says second actuation may move the handle to the undeployed position. But, how?
Furthermore, it would be inaccurate since in order to perform the movement shown in the specification, the handle has to be maintained in an actuation mode.
Therefore, in order to continue with the examination, a broad interpretation will be given. Correction is required.

Claim 1 requires that the handle is locked with the mechanical deployment unit. At the instant, the limitation is indefinite.
As described, the only member that is locked is the leading actuation component 212; not the handle, since the handle is free for movement. 
Therefore, in order to continue with the examination, a broad interpretation will be given. Correction is required.

Claims 2 and 9 recites that the leading actuation component is lockable with respect to the frame to lock the handle.
First, the claim fails to provide how the leading actuation component is lockable since it is not done by itself; it requires a locking member 216 and the spring 218 which maintain the locking position (as clearly described in the specification). Correction is required.
Second, as mentioned above with respect to claim 1, the handle is not locked, only the leading actuation member is locked. The handle is free to move. 
Third, how the leading actuation component is locked to the frame? The leading actuation component is locked to the locking member, not the frame.
Therefore, in order to continue with the examination, a broad interpretation will be given. Correction is required.

Claims 2 and 9 requires that the leading actuation component will move the handle from the undeployed position to the deployed position. At the instant, the limitation is indefinite since the leading actuation component is actually moved by the handle, when the user push on the handle. 
Therefore, in order to continue with the examination, a broad interpretation will be given. Correction is required.

Claims 2 and 9 also recites that the trailing actuation component will bring back the handle to the undeployed position. As previously mention above with respect to claim 1, that is not the case.
Therefore, in order to continue with the examination, a broad interpretation will be given. Correction is required.

Claim 7 requires the function “unlatch the door”. At the instant, from the claimed limitation, it is unclear how the assembly is connected to a latch and if there is a latch, since claims 1 and 7 does not shows a latch and any connection of the assembly. 
Therefore, in order to continue with the examination, a broad interpretation will be given. Correction is required.
Claim 8 recites that the handle is returned to the undeployed position by a third actuation, without the needing of the second actuation. Claim 8 depends from claim 7, which already requires the second actuation. So, how now it doesn’t require it? That doesn’t make sense at all. 
Therefore, in order to continue with the examination, a broad interpretation will be given. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102011001001 to Mueller et al (Mueller) in view of US Pat No 10,731,387 to Sobecki et al (Sobecki).

    PNG
    media_image3.png
    628
    909
    media_image3.png
    Greyscale

Mueller discloses a door handle assembly that comprises a mechanical deployment unit (5, 6, 8, 25) and a handle (3) pivotable between an undeployed position (fig 3) by a 1st actuation (on element 14) and a deployed position (8).
Mueller fails to disclose that the assembly further comprises a frame with a housing portion to accommodate the mechanical deployment unit and an exterior surface having a cavity to accommodate the handle.

    PNG
    media_image4.png
    714
    827
    media_image4.png
    Greyscale

Sobecki teaches that it is well known in the art to provide a door handle assembly (10) with a frame that defines a housing portion to accommodate a unit (18, 20) and an exterior surface with a cavity (at 28) to accommodate a handle (16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly described by Mueller with a frame, as taught by Sobecki, in order to have all the elements of the assembly in one place and properly arranged for easy installation.
	
Mueller further discloses that the assembly further comprises a leading actuation component (5) being operatively coupled to the handle and lockable by a locking member (8); and a trailing actuation component (6) operatively coupled to an actuator member (20) of the handle. After operation, the trailing actuation component is capable of bringing back the leading actuation component to be locked (when the handle is moved back to fig 3).
The assembly further comprises a spring (27) to preload the leading actuation component. 
The mechanical deployment unit further comprises a locking member (8) to lock the leading actuation component and a locking spring (17) to maintain the locking position.
The handle is further moved from the deployed position to unlatch a latch (not shown) of the door.
The handle is capable of being returned to the deployed position by a third actuation (manually in an opposite direction than the second actuation).

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 10,794,096 to Hamacher et al (Hamacher) in view of US Pat No 10,731,387 to Sobecki et al (Sobecki).

    PNG
    media_image5.png
    627
    934
    media_image5.png
    Greyscale

Hamacher discloses a door handle assembly that comprises a frame (10); a mechanical deployment unit (16, 26) and a handle (12) pivotable between an undeployed position (fig 1) by a 1st actuation (pushing on the handle) and a deployed position (fig 3).
Hamacher fails to disclose that the frame defines a housing portion to accommodate the mechanical deployment unit and an exterior surface having a cavity to accommodate the handle.

Sobecki teaches that it is well known in the art to provide a door handle assembly (10) with a frame that defines a housing portion to accommodate a unit (18, 20) and an exterior surface with a cavity (at 28) to accommodate a handle (16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly described by Hamacher with a frame, as taught by Sobecki, in order to have all the elements of the assembly in one place and properly arranged for easy installation.
	
Hamacher further discloses that the assembly further comprises a leading actuation component (16) being operatively coupled to the handle and lockable by a locking member (44,46); and a trailing actuation component (26) operatively coupled to an actuator member (34) of the handle. After operation, the trailing actuation component is capable of bringing back the leading actuation component to be locked (when the handle is moved back to fig 1).
The assembly further comprises a spring (20) to preload the leading actuation component. 
The mechanical deployment unit further comprises a locking member (44,46) to lock the leading actuation component and a locking spring (20) to maintain the locking position.
The handle is further moved from the deployed position to unlatch a latch (not shown) of the door (fig 4).
The handle is capable of being returned to the deployed position by a third actuation (manually in an opposite direction than the second actuation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



August 7, 2022.